DETAILED ACTION
This Office Action is in response to a Non-Final office action, filed on 06/01/2021, on an application filed on 11/06/2020. Claims 1, 3-8, and 21-33 are presented for examination consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Applicant’s Drawing Amendments (received on 10/12/2021) amending Fig. 2A is persuasive in designating item 113 and amending Fig. 2B in designating items 142 and 143. The objection to the drawings in the 1st and 3rd to 4th bullets cited in the last Office Action (mailed on 07/15/2021) are withdrawn. However, the objection to Fig. 2B designating item 113 will not be withdrawn that is indicated in the 2nd bullet.

Claims
Applicant’s Remarks (filed on 10/12/2021) explaining that claims 4, 9 and 12 are not duplicates of claims 2, 7, and 11, respectively, are persuasive. The claim objections cited in the last office action (mailed 07/15/2021) are withdrawn.
	
Response to Remarks & Claim Amendments
Applicant’s Remarks (filed on 10/12/2021) with respect to the 112(d) rejection of claim 3 that was cited in the office action (mailed on 07/15/2020) in providing an understanding of the claim limitation by providing further limit the subject matter of independent claim 1 is persuasive. The 112(d) rejection of claim 3 is withdrawn.
(filed on 10/12/2021) has been fully considered and is persuasive due to the limitation of objected claim 5 and all of the necessary limitations of base claim 1. Claim 5 defines the limitation structure of a range of the ratio of the length of an exposed portion of an exposed connection electrode to the diameter of the connection electrode.
New claim 19, in the Claim Amendments (filed on 10/12/2021) has been fully considered and is persuasive due to the limitation of objected claim 5 and all of the necessary limitations of base claim 15. Claim 5 defines the limitation structure of a range of the ratio of the length of an exposed portion of an exposed connection electrode to the diameter of the connection electrode.
	Applicant's Amendment and Remarks (filed on 10/12/2021) with respect to the 102 rejection of independent claim 1 is moot in view of the new ground(s) of rejection due to the amended limitations “wherein a portion of at least one of the first or second connection electrodes is exposed to at least one of the first surface or the second surface of the body such that a part of said portion is not covered by the first or second external electrode, respectively”. 
	Applicant's Amendment and Remarks (filed on 10/12/2021) with respect to the 102 rejection of independent claim 15 is moot in view of the new ground(s) of rejection due to the amended limitations “such that at least one of the first, second, third  or fourth connection electrodes is exposed to at least one of the first or second surfaces of the body such that an exposed portion of the at least one of the  first, second, third or fourth connection electrodes is not covered by a corresponding one of the first, second, third or fourth external electrodes”.

Drawings Objections
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s):
Second cover portion 113 is improperly designated in Fig. 2B.

No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 4, 6, 7, 8, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Woo et al. (KR20180068911A and Woo hereinafter), as evidenced by Seo et al. (US 2018/0068796 A1 and Seo #1 hereinafter), in view of Seo et al. (US 2018/0233287 A1 and Seo #2 hereinafter).
Regarding claim 1, modified Woo discloses a multilayer ceramic capacitor (item 200 of Fig. 4 & item 100 of Fig. 1 and ¶[0027_0033_0086_0102 & 0111] of the Espacenet Translation shows and indicates multilayer ceramic capacitor 200/100), comprising: a body including a dielectric layer and first and second internal electrodes disposed with the dielectric layer interposed therebetween (item 210 of Fig. 4 & items 211, 221, 222 of Figs. 6A-6B and ¶[0097 & 0109] & claim 1 of the Espacenet Translation shows and indicates body 210 includes dielectric layers 211, where the dielectric layer 211 is interposed  between first internal electrodes 221 and second internal electrodes 222), and having a first surface and a second surface opposing each other in a third direction, a third surface and a fourth surface opposing each other in a second direction, and a fifth surface and a sixth surface opposing each other in a first direction (items S1, S2, S3, S4, S5, S6, X, Y, Z of Fig. 1 and ¶[0024-0025] of the Espacenet Translation shows and indicates body 210 has first surface S1 and second surface S2 opposing each other in third direction Z, fifth surface S5 and sixth surface S6 opposing each other in second direction Y, and third surface S3 and fourth surface S4 opposing each other in first direction X {where Fig. 1 shows and ¶[0024] indicates that the length direction is defined as a first direction, that the width direction is defined as a second direction, and the thickness direction is defined as a third direction [stacking direction]}); first and second connection electrodes penetrating the body in a direction perpendicular to the dielectric layer and connected to the first internal electrode (items 242a, 242b, 221 of Figs. 6A-6B and ¶[0106-0109] of the Espacenet Translation shows and indicates first connection electrode 242a and second connection electrode 242b  penetrating body 210 in a direction perpendicular to the dielectric layer 211 and connected to the first internal electrode 221); third and fourth connection electrodes penetrating the body in the direction perpendicular to the dielectric layer and connected to the second internal electrode (items 241a, 241b, 222 of Figs. 6A-6B and ¶[0106-0109] of the Espacenet Translation shows and indicates third connection electrode 241a and fourth connection electrode 241b  penetrating body 210 in a direction perpendicular to the dielectric layer 211 and connected to the second internal electrode 222); first and second external electrodes disposed on both surfaces of the body opposing each other in the third direction, and connected to the first and second connection electrodes (item 231 of Fig. 4 & items 131, 142 of Fig. 2 and ¶[0024 & 0048] & claim 5 of the Espacenet Translation shows and indicates first external electrode 231_S2 {external electrode 231 on second surface S2} disposed on surface S2 of body 210  and second external electrode 231_S1 {external electrode 231 on first surface S1} disposed on surface S1 of body 210 opposing each other in third direction Z, and connected to the first connection electrode 242a and second connection electrode 242b {where first external electrode 231_S2 and second external electrode 231_S1 electrically connecting to first connection electrode 242a and second connection electrode 242b in the embodiment of multilayer ceramic capacitor 200 is synonymous to external electrodes 131 electrically connecting to connection electrode 142 in the embodiment of multilayer ceramic capacitor 100}); and third and fourth external electrodes spaced apart from the first and second external electrodes, and connected to the third and fourth connection electrodes (item 232 of Fig. 4 & items 132, 141 of Fig. 2 and ¶[0024 & 0048] & claim 5 of the Espacenet Translation shows and indicates third external electrode 232_S2 {external electrode 232 on second surface S2} disposed on surface S2 of body 210  and fourth external electrode 232_S1 {external electrode 232 on first surface S1} disposed on surface S1 of body 210 opposing each other in third direction Z, and connected to the third connection electrode 241a and fourth connection electrode 241b {where third external electrode 232_S2 and fourth external electrode 232_S1 electrically connecting to third connection electrode 241a and fourth connection electrode 241b in the embodiment of multilayer ceramic capacitor 200 is synonymous to external electrodes 132 electrically connecting to connection electrode 141 in the embodiment of multilayer ceramic capacitor 100}), wherein a portion of at least one of the first and second connection electrodes is exposed to at least one of the first surface or the second surface of the body (Woo: Figs. 4_6A-6B and ¶[0024_0048 & 0106-0109] & claim 9 of the Espacenet Translation shows and indicates where first connection electrode 242a and second connection electrode 242b are exposed to the first surface S1 of body 210 to electrically connect to the second external electrode 231_S1 and the second surface S2 of body 210 to electrically connect to the first external electrode 231_S2, as evidenced by Seo #1 in the abstract & ¶[0069] & Fig. 1).
Woo discloses the claimed invention except wherein a portion of at least one of the first or second connection electrodes is exposed to at least one of the first surface or the second surface of the body such that a part of said portion is not covered by the first or second external electrode, respectively.
Seo #2 discloses wherein a portion of at least one of the first or second connection electrodes is exposed to at least one of the first surface or the second surface of the body such that a part of said portion is not covered by the first or second external electrode, respectively (item 101 of Fig. 1 & items 121, 122, 130, 131b, 132b of Fig. 2 & items 121, 122, 131, 132, 131b, 132b of Fig. 4 and ¶[0029-0031 & 0047] shows and indicates where a portion of first connection electrode 121 is exposed to the second surface of body 101 such that a portion of first connection electrode 121 is not covered by first external electrode 130_131_131b {lower electrode 130 includes electrode layer 131, where electrode layer 131 includes second region 131b}; and where a portion of second connection electrode 122 is exposed to the second surface of body 101 such that a portion of second connection electrode 122 is not covered by second external electrode 130_132_132b {lower electrode 130 includes electrode layer 132, where electrode layer 132 includes second region 132b}; therefore, the multilayer ceramic capacitor of Woo will have a portion of at least one of the first or second connection electrodes be exposed to at least one of the first surface or the second surface of the body such that a part of said portion is not covered by the first or second external electrode, respectively, by incorporating the capacitor component of Seo #2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein a portion of at least one of the first or second connection electrodes is exposed to at least one of the first surface or the second surface of the body such that a part of said portion is not covered by the first or second external electrode, respectively into the structure of Woo. One would have been motivated in the multilayer ceramic capacitor of Woo and have a portion of at least one of the first or second connection electrodes be exposed to at least one of the first surface or the second surface of the body such that a part of the portion is not covered by the first or second external electrode, respectively in order to facilitate and reduce the cost of manufacturing multilayer ceramic capacitors in achieving electrical connection between external electrodes and connection electrodes by having the external electrodes not covering the entirety of the connection electrodes, as partially indicated by Seo #2 in ¶[0047], in the multilayer ceramic capacitor of Woo.
In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a portion of at least one of the first or second connection electrodes be exposed to at least one of the first surface or the second surface of the body such that a part of the portion is not covered by the first or second external electrode, respectively, as shown by Seo #2. Further, the applicant has not presented an explanation or indicated in the specifications that this particular shape or form of the external electrodes not covering a portion of the connection electrode is significant or anything more than one of a numerous shape or form configurations of the connection terminals connecting to the main surface external electrodes that a person of ordinary skill in the art would find obvious in a multilayer ceramic capacitor. Therefore, a change in shape or form is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1976).

Regarding claim 2, modified Woo discloses a multilayer ceramic capacitor, wherein a portion of the first connection electrode and a portion of the second connection electrode are exposed to the first surface or the second surface of the body (Woo: Figs. 4_6A-6B and ¶[0024_0048 & 0106-0109] & claim 9 of the Espacenet Translation shows and indicates where first connection electrode 242a and second connection electrode 242b are exposed to the first surface S1 of body 210 to electrically connect to the second external electrode 231_S1 and the second surface S2 of body 210 to electrically connect to the first external electrode 231_S2, as evidenced by Seo #1 in the abstract & ¶[0069] & Fig. 1).

Regarding claim 3, modified Woo discloses a multilayer ceramic capacitor, wherein a portion of the first connection electrode or of the second connection electrode is exposed to the first surface and the second surface of the body (Woo: Figs. 4_6A-6B and ¶[0024_0048 & 0106-0109] & claim 9 of the Espacenet Translation shows and indicates where first connection electrode 242a and second connection electrode 242b are exposed to the first surface S1 of body 210 to electrically connect to the second external electrode 231_S1 and the second surface S2 of body 210 to electrically connect to the first external electrode 231_S2, as evidenced by Seo #1 in the abstract & ¶[0069] & Fig. 1).

Regarding claim 4, modified Woo discloses a multilayer ceramic capacitor, wherein a portion of the first connection electrode and a portion of the second connection electrode are exposed to the first surface and the second surface of the body (Woo: Figs. 4_6A-6B and ¶[0024_0048 & 0106-0109] & claim 9 of the Espacenet Translation shows and indicates where first connection electrode 242a and second connection electrode 242b are exposed to the first surface S1 of body 210 to electrically connect to the second external electrode 231_S1 and the second surface S2 of body 210 to electrically connect to the first external electrode 231_S2, as evidenced by Seo #1 in the abstract & ¶[0069] & Fig. 1).

Regarding claim 6, modified Woo discloses a multilayer ceramic capacitor, wherein a portion of either or both of the third connection electrode and a portion of the fourth connection electrode is exposed to the first surface or the second surface of the body (Woo: Figs. 4_6A-6B and ¶[0024_0048 & 0106-0109] & claim 9 of the Espacenet Translation shows and indicates where both third connection electrode 241a and fourth connection electrode 241b are exposed to the first surface S1 of body 210 to electrically connect to the fourth external electrode 232_S1 and the second surface S2 of body 210 to electrically connect to the third external electrode 232_S2, as evidenced by Seo in the abstract & ¶[0069] & Fig. 1).

Regarding claim 7, modified Woo discloses a multilayer ceramic capacitor, wherein a portion of the third connection electrode and a portion of the fourth connection electrode are exposed to the first surface or the second surface of the body (Woo: Figs. 4_6A-6B and ¶[0024_0048 & 0106-0109] & claim 9 of the Espacenet Translation shows and indicates where third connection electrode 241a and fourth connection electrode 241b are exposed to the first surface S1 of body 210 to electrically connect to the fourth external electrode 232_S1 and the second surface S2 of body 210 to electrically connect to the third external electrode 232_S2, as evidenced by Seo in the abstract & ¶[0069] & Fig. 1).

Regarding claim 8, modified Woo discloses a multilayer ceramic capacitor, wherein a portion of the third connection electrode or a portion of the fourth connection electrode is exposed to the first surface and the second surface of the body (Woo: Figs. 4_6A-6B and ¶[0024_0048 & 0106-0109] & claim 9 of the Espacenet Translation shows and indicates where third connection electrode 241a is exposed to the first surface S1 of body 210 to electrically connect to the fourth external electrode 232_S1 and the second surface S2 of body 210 to electrically connect to the third external electrode 232_S2, as evidenced by Seo in the abstract & ¶[0069] & Fig. 1).

Regarding claim 9, modified Woo discloses a multilayer ceramic capacitor, wherein a portion of the third connection electrode and a portion of the fourth connection electrode are exposed to the first surface and the second surface of the body (Woo: Figs. 4_6A-6B and ¶[0024_0048 & 0106-0109] & claim 9 of the Espacenet Translation shows and indicates where third connection electrode 241a and fourth connection electrode 241b are exposed to the first surface S1 of body 210 to electrically connect to the fourth external electrode 232_S1 and the second surface S2 of body 210 to electrically connect to the third external electrode 232_S2, as evidenced by Seo in the abstract & ¶[0069] & Fig. 1).

Regarding claim 11, modified Woo discloses a multilayer ceramic capacitor, wherein the internal electrodes and the connection electrodes include the same metal composition (Woo: items 121, 122, 142, 141 of Fig. 2 & Figs. 4_6A-6B and ¶[0037-0038 & 0056] of the Espacenet Translation shows and indicates where internal electrodes  221 & 222 and connection electrodes 242a & 242b & 241a & 241b include the same metal composition {internal electrodes 121 & 122 and connection electrodes 142 & 142 of embodiment of multilayer ceramic capacitor 100 maybe formed of conductive metal such as nickel (Ni), copper (Cu), palladium (Pd), or an alloy thereof that can be included in the conductive paste; where internal electrodes 121 & 122 is synonymous with internal electrodes 221 & 222, and connection electrodes 142 & 142 is synonymous with connection electrodes 242a & 242b & 241a & 241b}).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Woo (evidenced by Seo #1), in view of Seo #2
Regarding claim 15, Woo discloses a multilayer ceramic capacitor (item 200 of Fig. 4 & item 100 of Fig. 1 and ¶[0027_0033_0086_0102 & 0111] of the Espacenet Translation shows and indicates multilayer ceramic capacitor 200/100) comprising: a body including first internal electrodes and second internal electrodes disposed in a thickness direction with a dielectric layer interposed between each pair of first and second internal electrodes (item Z of Fig. 1 & item 210 of Fig. 4 & items 211, 221, 222 of Figs. 6A-6B and ¶[0024-0025_097 & 0109] & claim 1 of the Espacenet Translation shows and indicates body 210 includes first internal electrodes 221 and second internal electrodes 222 disposed in the thickness direction Z with dielectric layers 211 interposed  between each pair of the first internal electrodes 221 and second internal electrodes 222); first and second connection electrodes penetrating the body in the thickness direction and connected to the first internal electrodes (items 242a, 242b, 221 of Figs. 6A-6B and ¶[0106-0109] of the Espacenet Translation shows and indicates first connection electrode 242a and second connection electrode 242b  penetrating body 210 in the thickness direction Z connecting to the first internal electrode 221); third and fourth connection electrodes penetrating the body in the thickness direction and connected to the second internal electrodes (items 241a, 241b, 222 of Figs. 6A-6B and ¶[0106-0109] of the Espacenet Translation shows and indicates third connection electrode 241a and fourth connection electrode 241b  penetrating body 210 in the thickness direction Z connecting to the second internal electrode 222); first and second external electrodes, and third and fourth external electrodes spaced apart from the first and second external electrodes, disposed respectively on first and second surfaces of the body opposing each other in the thickness direction (items 231, 232 of Fig. 4 & items S1, S2 of Fig. 1 and ¶[0024-0025] & claim 5 of the Espacenet Translation shows and indicates first external electrode 231_S2 {external electrode 231 on second surface S2} and second external electrode 231_S1 {external electrode 231 on first surface S1}, and third external electrode 232_S2 {external electrode 232 on second surface S2} and fourth external electrode 232_S1 {external electrode 232 on first surface S1} are spaced apart from first external electrode 231_S2 and second external electrode 231_S1; where first external electrode 231_S2 is disposed on second surface S2 of body 210, and where second external electrode 231_S1 is disposed on first surface S1 of body 210 apposing each other in thickness direction Z; and where third external electrode 232_S2 is disposed on second surface S2 of body 210, and where for fourth external electrode 232_S1 is disposed on first surface S1 of body 210 apposing each other in thickness direction Z) such that at least one of the first, second, third and fourth connection electrodes is exposed to at least one of the first and second surfaces of the body (Figs. 4_6A-6B and ¶[0024_0048 & 0106-0109] & claim 9 of the Espacenet Translation shows and indicates where first connection electrode 242a and second connection electrode 242b are exposed to the first surface S1 of body 210 to electrically connect to the second external electrode 231_S1 and the second surface S2 of body 210 to electrically connect to the first external electrode 231_S2, as evidenced by Seo #1 in the abstract & ¶[0069] & Fig. 1).
Woo discloses the claimed invention except wherein at least one of the first, second, third or fourth connection electrodes is exposed to at least one of the first or second surfaces of the body such that an exposed portion of the at least one of the first, second, third or fourth connection electrodes is not covered by a corresponding one of the first, second, third or fourth external electrodes.
Seo #2 discloses wherein at least one of the first, second, third  or fourth connection electrodes is exposed to at least one of the first or second surfaces of the body such that an exposed portion of the at least one of the  first, second, third or fourth connection electrodes is not covered by a corresponding one of the first, second, third or fourth external electrodes (item 101 of Fig. 1 & items 121, 122, 130, 131b, 132b of Fig. 2 & items 121, 122, 131, 132, 131b, 132b of Fig. 4 and ¶[0029-0031 & 0047] shows and indicates where the first connection electrode 121 is exposed to the second surface of body 101 such that an exposed portion of first connection electrode 121 is not covered by first external electrode 130_131_131b {lower electrode 130 includes electrode layer 131, where electrode layer 131 includes second region 131b}; and where the second connection electrode 122 is exposed to the second surface of body 101 such that an exposed portion of second connection electrode 122 is not covered by second external electrode 130_132_132b {lower electrode 130 includes electrode layer 132, where electrode layer 132 includes second region 132b}; therefore, the multilayer ceramic capacitor of Woo will have at least one of the first, second, third  or fourth connection electrodes is exposed to at least one of the first or second surfaces of the body such that an exposed portion of the at least one of the  first, second, third or fourth connection electrodes is not covered by a corresponding one of the first, second, third or fourth external electrodes by incorporating the capacitor component of Seo #2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate  wherein at least one of the first, second, third  or fourth connection electrodes is exposed to at least one of the first or second surfaces of the body such that an exposed portion of the at least one of the  first, second, third or fourth connection electrodes is not covered by a corresponding one of the first, second, third or fourth external electrodes into the structure of Woo. One would have been motivated in the multilayer ceramic capacitor of Woo and have at least one of the first, second, third  or fourth connection electrodes be exposed to at least one of the first or second surfaces of the body such that an exposed portion of the at least one of the  first, second, third or fourth connection electrodes is not covered by a corresponding one of the first, second, third or fourth external electrodes in order to facilitate and reduce the cost of manufacturing multilayer ceramic capacitors in achieving electrical connection between external electrodes and connection electrodes by having the external electrodes not covering the entirety of the connection electrodes, as partially indicated by Seo #2 in ¶[0047], in the multilayer ceramic capacitor of Woo
In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate at least one of the first, second, third or fourth connection electrodes be exposed to at least one of the first or second surfaces of the body such that an exposed portion of the at least one of the  first, second, third or fourth connection electrodes is not covered by a corresponding one of the first, second, third or fourth external electrodes, as shown by Seo #2. Further, the applicant has not presented an explanation or indicated in the specifications that this particular shape or form of the external electrodes not covering a portion of the connection electrode is significant or anything more than one of a numerous shape or form configurations of the connection terminals connecting to the main surface external electrodes that a person of ordinary skill in the art would find obvious in a multilayer ceramic capacitor. Therefore, a change in shape or form is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1976).

Claims 1, 2, 3, 4, 6, 7, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Togashi (US 2012/0039016 A1 and Togashi hereinafter), as evidenced by Seo #1, in view of Seo #2.
Regarding claim 1, modified Togashi discloses a multilayer ceramic capacitor (item C1 of Figs. 1-2 and ¶[0042-0043] shows and indicates multilayer ceramic capacitor C1), comprising: a body including a dielectric layer and first and second internal electrodes disposed with the dielectric layer interposed therebetween (item 1 of Figs. 1-2 & items 9, 20, 24 of Fig. 2 and ¶[0054_0056_0059_0061 & 0063] shows and indicates body 1 {indicated in ¶[0063]) includes dielectric layers 9 {insulator layers indicated in ¶[0063]}, where the dielectric layer 9 is interposed  between first internal electrodes 20 {signal internal electrodes indicated in ¶[0054_0056 & 0063]} and second internal electrodes 24 {ground internal electrodes indicated in ¶[0059_0061 & 0063]}), and having a first surface and a second surface opposing each other in a third direction, a third surface and a fourth surface opposing each other in a second direction, and a fifth surface and a sixth surface opposing each other in a first direction (items 6, 7, 2, 3, 4, 5 of Fig. 1 and ¶[0043] shows and indicates body 1 has first surface 6 {3rd side face} and second surface 7 {4th side face} opposing each other in third direction thickness-C1 (thickness of C1}; third surface 4 {1st side face} and fourth surface 5 {2nd side face} opposing each other in second direction width-C1 {width of C1};  and fifth surface 2 {1st end face} and six surface 3 opposing each other in first direction length-C1 {length of C1}); first and second connection electrodes penetrating the body in a direction perpendicular to the dielectric layer and connected to the first internal electrode (items 22, 23 of Fig. 2 and ¶[0054 & 0056] shows and indicates first connection electrode 22 {first through-hole conductor} and second connection electrode 23 {second through-hole conductor} penetrating body 1 in a direction perpendicular to the dielectric layer 9 and connected to the first internal electrode 20); third and fourth connection electrodes penetrating the body in the direction perpendicular to the dielectric layer and connected to the second internal electrode (items 25, 26 of Fig. 2 and ¶[0059 & 0061] shows and indicates third connection electrode 25 {third through-hole conductor} and fourth connection electrode 26 {fourth through-hole conductor}  penetrating body 1 in a direction perpendicular to the dielectric layers 9  and connected to the second internal electrode 24); first and second external electrodes disposed on both surfaces of the body opposing each other in the third direction, and connected to the first and second connection electrodes (items 11, 12 of Fig. 2 and ¶[0046 & 0054-0057] shows and indicates first external electrode 11_7 {first signal terminal electrode 11 on second surface 7} disposed on surface 7 of body 1 and second external electrode 12_6 {second signal terminal electrode 12 on first surface 6} disposed on surface 6 of body 1 opposing each other in third direction thickness-C1, and connected to the first connection electrode 22 and second connection electrode 23, respectively); and third and fourth external electrodes spaced apart from the first and second external electrodes, and connected to the third and fourth connection electrodes (items 13, 14 of Fig. 2 and ¶[0047-0048 & 0059-0062] shows and indicates third external electrode 13_7 {first ground terminal electrode 13 on second surface 7} disposed on surface 7 of body 1  and fourth external electrode 14_6 {second ground terminal electrode 14 on first surface 6} disposed on surface 6 of body 1 opposing each other in third direction thickness-C1, and connected to the third connection electrode 25 and fourth connection electrode 26, respectively), wherein a portion of at least one of the first and second connection electrodes is exposed to at least one of the first surface and the second surface of the body (Togashi: Fig. 2 and ¶[0054 & 0056] shows and indicates first connection electrode 22 is exposed to second surface 7 of body 1 to electrically connect to the first external electrode 11_7; and where second connection electrode 23 is exposed to the first surface 6 of body 1 to electrically connect to the second external electrode 12_6, as evidenced by Seo in the abstract & ¶[0069] & Fig. 1).
Togashi discloses the claimed invention except wherein a portion of at least one of the first or second connection electrodes is exposed to at least one of the first surface or the second surface of the body such that a part of said portion is not covered by the first or second external electrode, respectively.
Seo #2 discloses wherein a portion of at least one of the first or second connection electrodes is exposed to at least one of the first surface or the second surface of the body such that a part of said portion is not covered by the first or second external electrode, respectively (item 101 of Fig. 1 & items 121, 122, 130, 131b, 132b of Fig. 2 & items 121, 122, 131, 132, 131b, 132b of Fig. 4 and ¶[0029-0031 & 0047] shows and indicates where a portion of first connection electrode 121 is exposed to the second surface of body 101 such that a portion of first connection electrode 121 is not covered by first external electrode 130_131_131b {lower electrode 130 includes electrode layer 131, where electrode layer 131 includes second region 131b}; and where a portion of second connection electrode 122 is exposed to the second surface of body 101 such that a portion of second connection electrode 122 is not covered by second external electrode 130_132_132b {lower electrode 130 includes electrode layer 132, where electrode layer 132 includes second region 132b}; therefore, the multilayer ceramic capacitor of Togashi will have a portion of at least one of the first or second connection electrodes be exposed to at least one of the first surface or the second surface of the body such that a part of said portion is not covered by the first or second external electrode, respectively, by incorporating the capacitor component of Seo #2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein a portion of at least one of the first or second connection electrodes is exposed to at least one of the first surface or the second surface of the body such that a part of said portion is not covered by the first or second external electrode, respectively into the structure of Woo. One would have been motivated in the multilayer ceramic capacitor of Woo and have a portion of at least one of the first or second connection electrodes be exposed to at least one of the first surface or the second surface of the body such that a part of the portion is not covered by the first or second external electrode, respectively in order to facilitate and reduce the cost of manufacturing multilayer ceramic capacitors in achieving electrical connection between external electrodes and connection electrodes by having the external electrodes not covering the entirety of the connection electrodes, as partially indicated by Seo #2 in ¶[0047], in the multilayer ceramic capacitor of Togashi.
In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a portion of at least one of the first or second connection electrodes be exposed to at least one of the first surface or the second surface of the body such that a part of the portion is not covered by the first or second external electrode, respectively, as shown by Seo #2. Further, the applicant has not presented an explanation or indicated in the specifications that this particular shape or form of the external electrodes not covering a portion of the connection electrode is significant or anything more than one of a numerous shape or form configurations of the connection terminals connecting to the main surface external electrodes that a person of ordinary skill in the art would find obvious in a multilayer ceramic capacitor. Therefore, a change in shape or form is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1976).

Regarding claim 2, modified Togashi discloses a multilayer ceramic capacitor, wherein a portion of the first connection electrode and a portion of the second connection electrode are exposed to the first surface or the second surface of the body (Togashi: Fig. 2 and ¶[0054 & 0056] shows and indicates first connection electrode 22 is exposed to second surface 7 of body 1 to electrically connect to the first external electrode 11_7, and where second connection electrode 23 is exposed to the first surface 6 of body 1 to electrically connect to the second external electrode 12_6, as evidenced by Seo in the abstract & ¶[0069] & Fig. 1).

Regarding claim 3, modified Togashi discloses a multilayer ceramic capacitor, wherein a portion of the first connection electrode or of the second connection electrode is exposed to the first surface and the second surface of the body (Togashi: Fig. 2 and ¶[0054 & 0056] shows and indicates first connection electrode 22 is exposed to second surface 7 of body 1 to electrically connect to the first external electrode 11_7; and where second connection electrode 23 is exposed to the first surface 6 of body 1 to electrically connect to the second external electrode 12_6, as evidenced by Seo #1  in the abstract & ¶[0069] & Fig. 1).
Regarding claim 4, modified Togashi discloses a multilayer ceramic capacitor, wherein a portion of the first connection electrode and a portion of the second connection electrode are exposed to the first surface and the second surface of the body (Togashi: Fig. 2 and ¶[0054 & 0056] shows and indicates first connection electrode 22 is exposed to second surface 7 of body 1 to electrically connect to the first external electrode 11_7, and where second connection electrode 23 is exposed to the first surface 6 of body 1 to electrically connect to the second external electrode 12_6, as evidenced by Seo #1 in the abstract & ¶[0069] & Fig. 1) .


Regarding claim 6, modified Togashi discloses a multilayer ceramic capacitor, wherein a portion of either or both of the third connection electrode and a portion of the fourth connection electrode is exposed to the first surface or the second surface of the body (Togashi: Fig. 2 and ¶[0059 & 0061] shows and indicates third connection electrode 25 is exposed to second surface 7 of body 1 to electrically connect to the third external electrode 13_7, as evidenced by Seo in the abstract & ¶[0069] & Fig. 1; fourth connection electrode 26 is exposed to the first surface 6 of body 1 to electrically connect to the fourth external electrode 14_6, as evidenced by Seo in the abstract & ¶[0069] & Fig. 1).

Regarding claim 7, modified Togashi discloses a multilayer ceramic capacitor, wherein a portion of the third connection electrode and a portion of the fourth connection electrode are exposed to the first surface or the second surface of the body (Togashi: Fig. 2 and ¶[0059 & 0061] shows and indicates third connection electrode 25 is exposed to second surface 7 of body 1 to electrically connect to the third external electrode 13_7, and fourth connection electrode 26 is exposed to the first surface 6 of body 1 to electrically connect to the fourth external electrode 14_6, as evidenced by Seo in the abstract & ¶[0069] & Fig. 1).

Regarding claim 8, modified Togashi discloses a multilayer ceramic capacitor, wherein a portion of the third connection electrode or a portion of the fourth connection electrode is exposed to the first surface and the second surface of the body (Togashi: Fig. 2 and ¶[0059 & 0061] shows and indicates third connection electrode 25 is exposed to second surface 7 of body 1 to electrically connect to the third external electrode 13_7, or fourth connection electrode 26 is exposed to the first surface 6 of body 1 to electrically connect to the fourth external electrode 14_6, as evidenced by Seo in the abstract & ¶[0069] & Fig. 1).

Regarding claim 9, modified Togashi discloses a multilayer ceramic capacitor, wherein a portion of the third connection electrode and a portion of the fourth connection electrode are exposed to the first surface and the second surface of the body (Togashi: Fig. 2 and ¶[0059 & 0061] shows and indicates third connection electrode 25 is exposed to second surface 7 of body 1 to electrically connect to the third external electrode 13_7, and fourth connection electrode 26 is exposed to the first surface 6 of body 1 to electrically connect to the fourth external electrode 14_6, as evidenced by Seo in the abstract & ¶[0069] & Fig. 1).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Togashi (evidenced by Seo #1), in view of Seo #2
Regarding claim 15, Togashi discloses a multilayer ceramic capacitor (item C1 of Figs. 1-2 and ¶[0042-0043] shows and indicates multilayer ceramic capacitor C1) comprising: a body including first internal electrodes and second internal electrodes disposed in a thickness direction with a dielectric layer interposed between each pair of first and second internal electrodes (items 1, 6, 7 of Figs. 1-2 & items 9, 20, 24 of Fig. 2 and ¶[0043_0054_0056_0059_0061 & 0063] shows and indicates body 1 includes first internal electrodes 20 {signal internal electrodes indicated in ¶[0054_0056 & 0063]} and second internal electrodes 24 {ground internal electrodes indicated in ¶[0059_0061 & 0063]} disposed in the thickness direction third direction thickness-C1 (thickness of C1 between 3rd side face 6 and 4th side face 7 of body 1 indicated in ¶[0043} with dielectric layers 9 {insulator layers indicated in ¶[0063]} interposed  between each pair of the first internal electrodes 20 and second internal electrodes 24); first and second connection electrodes penetrating the body in the thickness direction and connected to the first internal electrodes (items 22, 23 of Fig. 2 and ¶[0054 & 0056] shows and indicates first connection electrode 22 {first through-hole conductor} and second connection electrode 23 {second through-hole conductor} penetrating body 1 in the thickness direction thickness-C1 connecting to the first internal electrode 20); third and fourth connection electrodes penetrating the body in the thickness direction and connected to the second internal electrodes (items 13, 14 of Fig. 2 and ¶[0047-0048 & 0059-0062] shows and indicates third external electrode 13_7 {first ground terminal electrode 13 on second surface 7} disposed on surface 7 of body 1 and fourth external electrode 14_6 {second ground terminal electrode 14 on first surface 6} disposed on surface 6 of body 1 in the thickness direction in the thickness direction thickness-C1 connecting to the second internal electrode 24); first and second external electrodes, and third and fourth external electrodes spaced apart from the first and second external electrodes, disposed respectively on first and second surfaces of the body opposing each other in the thickness direction (items 11, 12, 13, 14 of Fig. 2 and ¶[0043_0046-0048_0054-0057 & 0059-0062] shows and indicates first external electrode 11_7 {first signal terminal electrode 11 on second surface 7, indicated in ¶[0043_0046 & 0054-0057]} and second external electrode 12_6 {second signal terminal electrode 12 on first surface 6, indicated in  indicated in ¶[0046 & 0054-0057]}, and third external electrode 13_7 {first ground terminal electrode 13 on second surface 7, indicated in ¶[0047-0048 & 0059-0062]} and fourth external electrode 14_6 {second ground terminal electrode 14 on first surface 6,  indicated in ¶[0047-0048 & 0059-0062]} are spaced apart from first external electrode 11_7 and second external electrode 12_6; where first external electrode11_7  is disposed on second surface 7 {4th side face indicated in ¶[0043]} of body 1, and where second external electrode 12_6 is disposed on first surface 6 {3rd side face indicated in ¶[0043]} of body 1 apposing each other in thickness direction thickness-C1; and where third external electrode 13_7 is disposed on second surface 7 of body 1, and where for fourth external electrode 14_6 is disposed on first surface 6 of body 1 apposing each other in thickness direction thickness-C1) such that at least one of the first, second, third and fourth connection electrodes is exposed to at least one of the first and second surfaces of the body (Fig. 2 and ¶[0054 & 0056] shows and indicates first connection electrode 22 is exposed to second surface 7 of body 1 to electrically connect to the first external electrode 11_7; and where second connection electrode 23 is exposed to the first surface 6 of body 1 to electrically connect to the second external electrode 12_6, as evidenced by Seo #1 in the abstract & ¶[0069] & Fig. 1).
Togashi discloses the claimed invention except wherein at least one of the first, second, third or fourth connection electrodes is exposed to at least one of the first or second surfaces of the body such that an exposed portion of the at least one of the first, second, third or fourth connection electrodes is not covered by a corresponding one of the first, second, third or fourth external electrodes.
Seo #2 discloses wherein at least one of the first, second, third  or fourth connection electrodes is exposed to at least one of the first or second surfaces of the body such that an exposed portion of the at least one of the  first, second, third or fourth connection electrodes is not covered by a corresponding one of the first, second, third or fourth external electrodes (item 101 of Fig. 1 & items 121, 122, 130, 131b, 132b of Fig. 2 & items 121, 122, 131, 132, 131b, 132b of Fig. 4 and ¶[0029-0031 & 0047] shows and indicates where the first connection electrode 121 is exposed to the second surface of body 101 such that an exposed portion of first connection electrode 121 is not covered by first external electrode 130_131_131b {lower electrode 130 includes electrode layer 131, where electrode layer 131 includes second region 131b}; and where the second connection electrode 122 is exposed to the second surface of body 101 such that an exposed portion of second connection electrode 122 is not covered by second external electrode 130_132_132b {lower electrode 130 includes electrode layer 132, where electrode layer 132 includes second region 132b}; therefore, the multilayer ceramic capacitor of Togashi will have at least one of the first, second, third  or fourth connection electrodes is exposed to at least one of the first or second surfaces of the body such that an exposed portion of the at least one of the  first, second, third or fourth connection electrodes is not covered by a corresponding one of the first, second, third or fourth external electrodes by incorporating the capacitor component of Seo #2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate  wherein at least one of the first, second, third  or fourth connection electrodes is exposed to at least one of the first or second surfaces of the body such that an exposed portion of the at least one of the  first, second, third or fourth connection electrodes is not covered by a corresponding one of the first, second, third or fourth external electrodes into the structure of Togashi. One would have been motivated in the multilayer ceramic capacitor of Togashi and have at least one of the first, second, third or fourth connection electrodes be exposed to at least one of the first or second surfaces of the body such that an exposed portion of the at least one of the  first, second, third or fourth connection electrodes is not covered by a corresponding one of the first, second, third or fourth external electrodes in order to facilitate and reduce the cost of manufacturing multilayer ceramic capacitors in achieving electrical connection between external electrodes and connection electrodes by having the external electrodes not covering the entirety of the connection electrodes, as partially indicated by Seo #2 in ¶[0047], in the multilayer ceramic capacitor of Togashi
In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate at least one of the first, second, third or fourth connection electrodes be exposed to at least one of the first or second surfaces of the body such that an exposed portion of the at least one of the  first, second, third or fourth connection electrodes is not covered by a corresponding one of the first, second, third or fourth external electrodes, as shown by Seo #2. Further, the applicant has not presented an explanation or indicated in the specifications that this particular shape or form of the external electrodes not covering a portion of the connection electrode is significant or anything more than one of a numerous shape or form configurations of the connection terminals connecting to the main surface external electrodes that a person of ordinary skill in the art would find obvious in a multilayer ceramic capacitor. Therefore, a change in shape or form is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1976).

	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Togashi (evidenced by Seo #1) in view of Seo #2, as detailed in the rejection of claim 1 above, in view of Sasabayashi et al. (US 2018/0108483 Al and Sasabayashi hereinafter).
Regarding claim 13, modified Togashi discloses a multilayer ceramic capacitor, wherein each of the first to fourth external electrodes includes a plating layer layered on a sintered electrode (Togashi: Fig. 2 and ¶[0050] indicates where each of the first external electrode 11_7 & second external electrode 12_6 & third external electrode 13_7 & fourth external electrode 14_6 all include a  plating layer layered on a sintered electrode). 
However, Togashi and Seo #2 do not disclose an external electrode includes a first plating layer and a second plating layer layered in order on a sintered electrode.
Sasabayashi discloses an external electrode includes a first plating layer and a second plating layer layered in order on a sintered electrode (items 22a, 24a, 26a, 22b, 24b, 26b of Fig. 2 and ¶[0032 & 0035] shows and indicates where external electrode 22a includes a first plating layer Cu plating layer and a second plating layer Ni plating layer layered in plating layer 26a in order on a sintered Ni underlying electrode layer 24a; and where external electrode 22b includes a first plating layer Cu plating layer and a second plating layer Ni plating layer layered in plating layer 26b in order on a sintered Ni underlying electrode layer 24b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an external electrode includes a first plating layer and a second plating layer layered in order on a sintered electrode into the structure of modified Togashi. One would have been motivated in the multilayer ceramic capacitor of modified Togashi and have the external electrode include a first plating layer and a second plating layer layered in order on a sintered electrode in order to provide Cu plating layer that has good bond ability to the sintered underlying electrode layer containing Ni and a Ni plating layer to significantly reduces or prevents erosion of the sintered underlying electrode layer, as indicated by Sasabayashi in ¶[0035], in the multilayer ceramic capacitor of modified Togashi.

Allowable Subject Matter
Claims 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 17, the prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art fails to teach a combination of limitations of a multilayer ceramic capacitor, comprising: …wherein a ratio, d1/D, of a length, d1, of an exposed portion of an exposed connection electrode of the first connection electrode and the second connection electrode to a diameter, D, of the connection electrode is within a range of 0.1 to 0.9, as recited in combination in independent claim 17. After careful review of the specification and the claim in the application and a search of the prior art, considering the claim as a whole, the aforementioned recited limitations in combination in independent claim 17, it is believed to render the claim individually patentable the claim respectively dependent thereto patentable over the prior art of record. Therefore, claim 18 is allowed.
Regarding independent claim 19, the prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art fails to teach a combination of limitations of a multilayer ceramic capacitor, comprising: …wherein a ratio, d1/D, of a length, d1, of an exposed portion of an exposed connection electrode of the first connection electrode and the second connection electrode to a diameter, D, of the connection electrode is within a range of 0.1 to 0.9, as recited in combination in independent claim 19. After careful review of the specification and the claim in the application and a search of the prior art, considering the claim as a whole, the aforementioned recited limitations in combination in independent claim 19, it is believed to render the claim individually patentable the claim respectively dependent thereto patentable over the prior art of record. Therefore, claim 20 is allowed.

Claims 5, 10, 12, 14, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 5, the primary reason for allowance is due to a multilayer ceramic capacitor, wherein a ratio, d1/D, of a length, d1, of an exposed portion of an exposed connection electrode of the first connection electrode and the second connection electrode to a diameter, D, of the connection electrode is within a range of 0.1 to 0.9.
Regarding claim 10, the primary reason for allowance is due to a multilayer ceramic capacitor, wherein a ratio, d3/D, of a length, d3, of an exposed portion of an exposed connection electrode of the third connection electrode and the fourth connection electrode to a diameter, D, of the connection electrode is within a range of 0.1 to 0.9.
Regarding claim 12, the primary reason for allowance is due to a multilayer ceramic capacitor, wherein the connection electrodes and the external electrodes include the same metal composition.
Regarding claim 14, the primary reason for allowance is due to a multilayer ceramic capacitor, wherein each of the first and second internal electrodes has a T-shaped form, and the first and second internal electrodes are disposed in point-symmetry with each other, wherein the first and fourth connection electrodes penetrate a region in which the second internal electrode is not disposed, and wherein the second and third connection electrodes penetrate a region in which the first internal electrode is not disposed.
Regarding claim 16, the primary reason for allowance is due to a multilayer ceramic capacitor, wherein a ratio, d1/D of a dimension d1 in a width direction of an exposed portion of an exposed connection electrode among the first, second, third and fourth connection electrodes to dimension D in the width direction of the entirety of the exposed connection electrode is in a range from 0.1 to 0.9.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847